IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM EVANS,                           : No. 15 EAP 2019
                                         :
                   Appellant             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                   Appellee              :
                                         :
                                         :
                                         :
                                         :
                                         :


                                   ORDER



PER CURIAM

      AND NOW, this 16th day of the December, 2019, the Application for Summary

Relief is GRANTED. The Order of the Commonwealth Court is AFFIRMED.